          Case 1:21-cv-00711-MKV Document 57 Filed 06/17/21 Page 1 of 3



                                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                    ELECTRONICALLY FILED
                                                                                 DOC #:
 Y.S., on behalf of Y.F and S.F.,
                                                                                 DATE FILED: 6/17/2021
                              Plaintiff,
                                                                    1:21-cv-00711 (MKV)
                  -against-
                                                                           ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION,

                              Defendant,

MARY KAY VYSKOCIL, United States District Judge:

       On June 15, 2021, the Court issued an order directing Defendant the New York City

Department of Education (“DOE”) to show cause why it should not be sanctioned for its

continued failure to comply with the preliminary injunction entered in this case on March 24,

2021. A hearing was held on the status of the DOE’s compliance with the preliminary injunction

and Plaintiff’s motion for sanctions on June 17, 2021. For the reasons stated on the record at the

June 17 hearing, the Court finds the DOE in contempt of the preliminary injunction and

specifically finds that (1) that the preliminary injunction entered in this case is clear and

unambiguous, (2) that the proof of noncompliance by DOE is clear and convincing, and (3) that

the DOE has not diligently attempted to comply in a reasonable manner.

       Moreover, also for the reasons stated on the record at the June 17 hearing, the Court finds

that coercive sanctions are appropriate in this case and that sanctions are supported by (1) the

character and magnitude of the harm threatened by the continued contumacy, (2) the probable

effectiveness of the sanction in bringing about compliance, and (3) the DOE’s financial resources

and the consequent seriousness of the sanction’s burden.
           Case 1:21-cv-00711-MKV Document 57 Filed 06/17/21 Page 2 of 3




         The Court also understands that with the assistance of Magistrate Judge Lehrburger, the

parties have made significant progress in reaching agreement to resolve the very issues which the

preliminary injunction first sought to remedy with regard to Plaintiff’s daughter Y.F. As

stipulated by both parties on the record at the June 17 hearing, the Parties agree on the following

material terms relating to the placement for Y.F.: that DOE will (i) pay Y.F.’s tuition at the

Manhattan Children’s Center for both the 2021-2022 and 2022-2023 school years; (ii) fund

related services (i.e., Applied Behavior Analysis, Bilingual Functional Behavioral Assessment,

and bilingual speech language therapy) over the course of these two school years; and (iii) pay

for additional compensatory related services up to $15,000 per school year, to be used at

Plaintiff’s discretion. However, the parties have not agreed on a final form of agreement and

stipulation. In light of the DOE’s delays to date in this case, the Court finds that coercive

sanctions are necessary to ensure that the DOE does not continue to delay compliance and

delivery of a final agreement and stipulation. Accordingly,

         IT IS HEREBY ORDERED that the DOE must pay to the Court $500 as a coercive

sanction for its failure to comply with the preliminary injunction.

         IT IS FURTHER ORDERED that by June 18, 2021, the DOE must provide to Plaintiff a

revised stipulation as discussed at the June 17 conference. If the DOE fails to do so, the amount

of coercive sanctions payable to the Court will double each day the DOE fails to comply through

June 23, 2021. 1

         IT IS FURTHER ORDERED that on or before June 24, 2021, Plaintiff must inform the

Court by letter filed on ECF whether a final stipulation has been agreed-to and signed by the


1
 Specifically, if the DOE has failed to provide the stipulation to Plaintiff on June 18, the amount of coercive
sanctions will increase to $1,000. If the DOE fails to provide the revised stipulation by June 19, the coercive
sanctions increase to $2,000. Thereafter, the amounts are: by June 20, $4,000; by June 21, $8,000; by June 22,
$16,000; and by June 23, $32,000.
         Case 1:21-cv-00711-MKV Document 57 Filed 06/17/21 Page 3 of 3




parties. If, by June 24, no final stipulation has been agreed-to, Plaintiff may renew her request

for compensatory sanctions as laid out in her motion papers. Upon such an application, the

Court will grant compensatory sanctions. Specifically, if no final agreement has been reached by

June 24, 2021, and the Plaintiff so requests, the Court will impose escalating compensatory

sanctions to be paid into a trust for Y.F.’s educational benefit for each of the following weeks in

which an agreement has not been finalized: for each of the first two weeks after June 24, 2021,

$3,202.50; (ii) for each of the next two weeks (from July 8 through July 21), $6,405.00; (iii) for

each of the next two weeks (from July 22 through August 4), $12,810; and (iv) for each

subsequent week beginning August 5, 2021, $20,000.00.



SO ORDERED.
                                                      _________________________________
                                                      _______________________  ____
                                                                               __ ____
                                                                                  __ ______
                                                                                     __  _____
Date: June 17, 2021                                   MARY YK KAY   VYSKOCIL
                                                                AY VYSYSKOCI
                                                                      YS      CIIL
      New York, NY                                    United
                                                           dSStates  District
                                                               tates Di strict Judge
                                                                      ist
